DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Response to Amendment
Amendment received on 10/29/2021 is acknowledged and entered. Claims 6 and 12 have been withdrawn. Claims 1-5 and 7-11 have been amended. Claims 1-12 are currently pending in the application. 
                            Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-5 and 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 7 is directed to a statutory category, because a series of steps for Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of matching a consumer with a laundry service provider. The claim recites:
	Claim 7. A method of peer-to-peer laundryshare service platform, comprising:
	receiving, by a server from a first user device, a request from a first user to connect with another user, the request comprising a preferred appliance and first user parameters associated with a first user, the first user parameters comprising a required task and a GPS location that is determined by a GPS module in the first user device, and;
	wherein the required task comprises laundry washing:
	receiving, by the server from a second user device, second user parameters associated with a second user, the second user parameters comprising a set of task capabilities, an appliance location, and an appliance make and model, a binary indication of availability;
	wherein the set of task capabilities comprises laundry washing services;
	identifying, by the server, the second user as a match for the first user based on at least: 
	the required task and the set of task capabilities;
	the GPS location and the appliance location, wherein the GPS location and the
appliance location are within a user-defined threshold distance from each other:
	the preferred appliance and the appliance make and model;
	the binary indication of availability;
	sending, from the server to the first user device, a first communication comprising (a) a first indication that the second user and the first user have at least partially matching parameters, (b) the binary indication of availability, and (c) the appliance location;
	sending, from the server to the second user device, a second communication comprising (a) a second indication that the second user parameters and the first user parameters give rise to a match, and (b) the GPS location;
	facilitating, by the server, electronic communication between the first user device and the second user device;
	receiving, by the server from the second user device, a third indication that the required task has been completed; and
	sending, by the server to the first user device, a fourth that the required task has been completed.


receiving first user parameters; receiving second user parameters; receiving a request from the first user; identifying the second user as a match to the first user; sending a first communication; sending a second communication; facilitating communication; receiving a third indication; and sending a fourth indication, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “receiving first user preferences”; “receiving second user preferences;” etc.) is an abbreviated reference to the detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. For example, but for the “by a processor” language, the recited steps in the context of this claim encompasses a Consumer Report agent consults a consumer over a phone regarding a reputable laundry facility based on consumer’s preferences. Thus, aside from the general technological environment (addressed below), it covers purely mental and/or certain methods of organizing human activity processes. And the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
identifying and/or matching limitations, these functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data, similar because at another level of abstraction the claims could be characterized as tailoring service providers information presented to a user based on, e.g., user preferences; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction.  Also, Parker v. Flook, - a mathematical formula for computing “alarm limits” in a catalytic conversion process; and Bilski v. Kappos - a concept of hedging, or protecting against risk. As per receiving or storing limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas). All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea ... to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1094 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).  Thus, adding one abstract idea (receiving or sending data) to another abstract idea (matching or identifying data) does not render the claim non-abstract.”
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform the steps of receiving first user parameters; receiving second user parameters; receiving a request from the first user; identifying the second user as a match to the first user; sending a first communication; sending a second communication; facilitating communication; receiving a third indication; and sending a fourth indication. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and, instead, use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The recited steps do not control or improving operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, combining and outputting data.
Regarding GPS limitations, the Examiner points out that claim 7 does not provide any improvement in GPS technology. Specifically, in SiRF Technology Inc. v. International Trade Commission, 601 F.3d 1319 (Fed. Cir. 2010) (SiRF Tech), the programmed CPU acts in concert with the recited features of the mobile device to enable the mobile device to determine and display its absolute position through interaction with a remote server and multiple remote satellites. The meaningful limitations placed upon the application of the claimed mathematical operations show that the claim is not directed to performing mathematical operations on a computer alone. Rather, the combination of elements impose meaningful limits in that the mathematical operations are applied to improve an existing technology (global positioning) by improving the signal-acquisition sensitivity of the receiver to extend the usefulness of the technology into weak-signal environments and providing the location information for display on the mobile device. All of these features, especially when viewed in combination, amount to significantly more than the judicial exception. 
Contrary to SiRF Tech, claim 7 merely briefly recites obtaining GPS signal without improving the existing GPS technology; there is no “improvement in the signal- acquisition sensitivity of the receiver”, and there is no “extending the usefulness of the technology into weak-signal environments”. Claim 7 simply uses existing off-shelf GPS enabled devices for obtaining data. 
	As per receiving, storing and sending data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. The receiving, storing and sending steps were considered to be extra-solution activity in Step 2A, and 
	Based on the Specification, the invention utilizes existing, conventional communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have recognized by the courts as routine and conventional activity. Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 7 does not receiving, sending, identifying and facilitating functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 7 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of matching consumers with laundry service providers is not technological, but 
Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The recited steps merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “a server storing computer code, wherein, upon execution, the computer code configures the server to” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
Ultramercial, 772 F.3d at 716. Therefore, dependent claims 8-11 are also directed to non-statutory subject matter. 
Because Applicant’s apparatus claims 1-5 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.

                                       Examiner’s Note
	While the Specification does not explicitly disclose the limitation of “a binary indication of availability”, based on the Specification the Examiner understands the recited limitation as “indicating as available or not available”.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2014/0279352 A1) in view of Hu et al. (US 2017/0228683 A1).
	Claims 1 and 7.  Schaefer et al. (Schaefer) teaches a peer-to-peer laundryshare service platform, comprising: a server storing computer code, wherein, upon execution, the computer code configures the server to perform:
	receiving, by a server from a first user device, a request from a first user to connect with another user, the request comprising a preferred type of service and first user parameters associated with a first user, the first user parameters comprising a 
required task and a GPS location that is determined by a GPS module in the first
user device, and; Figs. 1, 5; [0051]; [0052]; [0157]; [0158]; [0175]; [0234]; Col. 8, 1555; 2020-2040; Col. 9, 4030; wherein the required task comprises laundry washing [0148];

associated with a second user, the second user parameters comprising a set of task
capabilities, a service location, a binary indication of availability; [0015]; [0016]; [0047]; [0048]; [0050]; [0053]; [0086]; [0087]; (a type of service requested) [0071]; [0079]; [0104]; [0175]; [0194]; [0195]; Col. 8, 1555; 2020-2040; Col. 9, 4030; wherein the set of task capabilities comprises laundry washing services; [0148]; [0053]; [0104]; [0175]; [0194]; [0195]; Col. 9, 4030
	identifying, by the server, the second user as a match for the first user based on at least: 
	the required task and the set of task capabilities; [0071]; [0079]; [0168]; [0234]; Col. 8, 1555; 2020-2040; Col. 9, 4030
	the GPS location and the appliance location, wherein the GPS location and the
appliance location are within a user-defined threshold distance from each other; [0157]; [0158]; [0168]; [0234];Col. 8, 1555; 2020-2040; Col. 9, 4030
	the preferred type of service; [0138]; Table 1, 7240; Col. 9, 4040; [0071]; [0079]; [0086]; [0087]; [0157]; [0158]; [0168]; [0234]; [0271]; [0272]; Col. 8, 1555; 2020-2040; Col. 9, 4030
	the binary indication of availability; [0086]; [0087]; [0157]; [0158]; [0168]; [0234]; [0271]; [0272]; Col. 8, 1555; 2020-2040; Col. 9, 4030
	sending, from the server to the first user device, a first communication 
comprising (a) a first indication that the second user and the first user have at least partially matching parameters, (b) the binary indication of availability, and (c) the 
	sending, from the server to the second user device, a second communication 
comprising (a) a second indication that the second user parameters and the first user parameters give rise to a match, and (b) the GPS location; [0039]; [0041]; [0043]; [0157]; [0158]; Table 1, 7258; Col. 9, 4040, 4050, 4060
	facilitating, by the server, electronic communication between the first user device and the second user device; [0101]; [0230]; [0306]; Table 1, 7260
	receiving, by the server from the second user device, a third indication that the required task has been completed; [0285]; [0291] and 
	sending, by the server to the first user device, a fourth that the required task has been completed. [0285]; [0291]; [0306]
While Schaefer discloses laundry services, Schaefer does not explicitly teach wherein the required task comprises laundry washing, and that the second user is a washer, which is disclosed in Hu et al. (Hu). Further, Hu discloses indicating the preferred type of laundry service, such as hand wash, dry clean and machine wash, methods of drying clothes (e.g., centrifuge dewatering, tumble dry and air dry), an average time for washing clothes, clothes delivery speed, etc., [0093]; [0098]; [0164], thereby suggesting “the preferred appliance and the appliance make and model” limitation.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer to include the recited limitations, as disclosed in Hu, for the benefit of avoiding confusion with assigning 

	Claims 2 and 8.  The platform of claim 1, wherein the first user parameter indicate the first user is a laundry client. Schaefer; [0148] 
 
	Claims 3 and 9.  The platform of claim 1, wherein the second user parameters indicate the second user is a washer. Hu; [0093]; [0098]; [0164].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer to include the recited limitations, as disclosed in Hu, for the benefit of avoiding confusion with assigning service requests to appropriate service providers caused by ambiguity of service types and imbalance of request information, as specifically stated in Hu. [0005]

	Claims 5 and 11. The platform of claim 1, wherein the second user parameters indicate the second user is a dry cleaner. Hu; [0093]; [0098]; [0164].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer to include the recited limitations, as disclosed in Hu, for the benefit of avoiding confusion with assigning service requests to appropriate service providers caused by ambiguity of service types and imbalance of request information, as specifically stated in Hu. [0005]

	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Hu and further in view of Mohil (US 2011/0054978 A1).

	Claims 4 and 10.  Schaefer does not specifically teach: wherein the second user is an alteration provider, which is disclosed in Mohil. (Seamstress, Tailoring and  
Sewing Services) Abstract; [0153]; page 8, right col., lines 32-34
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer to include the recited limitations, as disclosed in Mohil, for the benefit of integrating service requests with an online marketplace calendaring application, as specifically stated in Mohil. [0005]

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that claim 7, as currently amended, is not analogous to Intellectual Ventures, because the recited hardware components together constitute an unconventional and non-generic combination of known elements. Specifically, amended claim 7 requires a combination of a first user device, a second user device, and a server that are all configured to communicate in such a way as to bring about new functionality - a laundry service. 
The Examiner respectfully disagrees. The claim utilizes existing, conventional communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions 
Further, regarding Power Group, buySAFE, Digitech  and Parker v. Flook argument, that claim 7 requires the first user device determines GPS coordinates, and that GPS location information is then used in a matchmaking process that also accounts for that first user’s needs along with a second user’s capabilities and equipment locations to efficiently match the first user with the second user, the Examiner respectfully notes that said GPS recitation does not improve or somehow affect the GPS operation, but merely utilizes the existing GPS technology for obtaining location data and transmitting said data to another node. Similar to Power Group, claim 7 utilized existing sensor data – location data – to analyze the data and output human-readable information.
Specifically, regarding GPS limitation, the Examiner brings Applicant’s attention  to SiRF Technology Inc. v. International Trade Commission, 601 F.3d 1319 (Fed. Cir. 2010) (SiRF Tech), in which the programmed CPU acts in concert with the recited features of the mobile device to enable the mobile device to determine and display its absolute position through interaction with a remote server and multiple remote satellites. improve an existing technology (global positioning) by improving the signal-acquisition sensitivity of the receiver to extend the usefulness of the technology into weak-signal environments and providing the location information for display on the mobile device. All of these features, especially when viewed in combination, amount to significantly more than the judicial exception. 
Contrary to SiRF Tech, claim 7 merely briefly recites obtaining GPS signal without improving the existing GPS technology; there is no “improvement in the signal- acquisition sensitivity of the receiver”, and there is no “extending the usefulness of the technology into weak-signal environments”. Claim 7 simply uses existing off-shelf GPS enabled devices for obtaining data. 

	Regarding practical application and significantly more arguments, the Examiner respectfully maintains that GPS limitations recited in claim 7 is nothing more than using existing GPS technology for obtaining data, and communicating said data to another location. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the recited elements – processors installed in the server and the mobile devices of the users improves the functioning of said devices or improves any other technology, e.g. GPS technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The recited steps do not control or improving operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, combining and outputting data. As per inputting data into the devices, including receiving, storing and sending data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant.

	Further, contrary to BASCOM, claim 7 does not include any recitation directed to the non-conventional and non-generic arrangement of the additional elements. Claim 7 requires only generic computer elements like a processor, a memory, displays, for obtaining location and personal preferences data, and communicating said data to another node for comparison. These generic computer elements are recited at a high level of generality and perform the basic functions of a computer (in this case, performing a mathematical operation, receiving/transmitting and storing data) that would be needed to apply the abstract idea via a computer. Merely using generic computer components to perform the above identified basic computer functions (transmitting, generating and computing data) to practice or apply the judicial exception does not 

Claim rejections under 35 USC 102 have been withdrawn due to the Applicant’s amendment, therefore Applicant’s arguments regarding 35 USC 102 are moot.
 Further, Applicant’s argument regarding newly introduced limitations have been addressed in the 35 USC 103 section above.
















Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/09/2021